Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubik et al (US 2004/0050474) in view of Demers (Fatigue strength degradation…).
Regarding claims 1-3, Kubik discloses an ultrasonic machining apparatus comprising a sonotrode (sonotrode 2) that is displaceably supported on a base (base 8) in a longitudinal direction, wherein the support comprises at least two leaf springs (springs 9 and 10) that are clamped at two oppositely disposed sides (shown in Fig. 1), that connect the sonotrode to the base in an articulated manner (shown in Fig. 1), 
However, Kubik does not discloses the leaf springs are manufactured from carbon fiber-reinforced plastic and have an anisotropically distributed modulus of elasticity. Regarding this difference, the applicant is directed to the reference of Demers.
Demers discloses carbon fiber reinforced plastic composites which have high strength-to-weight and stiffness-to-weight ratios. Such composites employ short fiber reinforcements with various configurations including anisotropic and various fiber orientations including 45° (see page 312, col. 2, section 2.3).
It would have been obvious to one having ordinary skill in the art to employ the carbon fiver reinforced plastic composite material, as taught by Demers, as the springs in the apparatus of Kubik in order to provide the predictable result of imparting desirable high strength-to-weight and stiffness-to-weight ratios to such components
Regarding claims 15-16, it appears the springs 9 and 10 of Kubik are not preloaded and are fixed in a form-fitted manner as claimed by the applicant.
Regarding claim 17, Demers discloses varying combinations of material parameters such as fiber reinforcement and percent fiber volume or weight ratio in order to control fatigue life (see page 312, col. 1, section 2). Therefore, it is the examiner’s position that employing two layers of carbon fibers with the weight per unit area claimed is within the purview of one having ordinary skill in the art and would have been obvious to employ in the apparatus of Kubik in view of Demers in order to provide the predictable result of imparting such desirable physical properties to the apparatus components.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16, line 2, “at least one leaf spring” is indefinite since it is unclear if this is the same as the “at least two leaf springs” recited in claim 1.

Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745